Case 3:19-cv-00640-TJC-JRK Document 50-1 Filed 11/13/20 Page 1 of 3 PageID 515




                   EXHIBIT 1




                                      1
Case 3:19-cv-00640-TJC-JRK Document 50-1 Filed 11/13/20 Page 2 of 3 PageID 516




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

                                 CASE NO. 3:19-CV-00640-TJC-JRK

NANCY HARVEY, on behalf of herself
and all others similarly situated,

        Plaintiff,

v.

THE HAMMEL & KAPLAN COMPANY
LLC d/b/a HOSPITAL LIEN STRATEGIES,

      Defendant.
______________________________________________________________________________

                   DECLARATION OF BRIAN W. WARWICK
______________________________________________________________________________

        I, Brian W. Warwick, declare as follows:

        1.      I have personal knowledge of the facts stated in this declaration and can competently testify

to the same. This declaration is being filed in support of Plaintiff’s Motion for Final Approval of the Class

Action Settlement Agreement in the above-captioned matter.

        2.      Pursuant to the Notice sent to the proposed Class, all class members wishing to opt

out of the proposed settlement were to mail notice of their intent to do to my office by October 30,

2020. [D.E. 39-1].

        3.      As of the filing of this Declaration, my office has not received any objections or

exclusions from any class member. On September 28, 2020 and November 13, 2020, I received

telephone calls from two class members requesting clarification of the settlement terms. To the

best of my knowledge, those class members are satisfied with the settlement and did not express

an intention to object or to be excluded from the proposed class.




                                                     2
Case 3:19-cv-00640-TJC-JRK Document 50-1 Filed 11/13/20 Page 3 of 3 PageID 517




       I declare under penalty of perjury of the state of Florida that the foregoing is true and

correct to the best of my knowledge, and that I could competently testify to these facts if called as

a witness.

       Executed in Tampa, Florida.



Dated: November 13, 2020.
                                                      Brian W. Warwick




                                                 3
